Exhibit 10.55























FOUNDATION COAL
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective July 30, 2004
 





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
INTRODUCTION


      
1
 
 
 
ARTICLE I


DEFINITIONS
2
 
 
 
1.1


Accrued Benefit
2
1.2


Beneficiary
2
1.3


Board of Directors
2
1.4


Change in Control
2
1.5


Code
5
1.6


Committee
5
1.7


Company
5
1.8


Compensation
5
1.9


Effective Date
5
1.10


Employee
5
1.11


Normal Retirement Date
5
1.12


Participant
6
1.13


Plan
6
1.14


Plan Year
6
1.15


Retirement Plan
6
1.16


Supplemental Benefit
6
1.17


Trust
6
1.18


Trust Agreement
6
1.19


Trustee
6
 
 
 
ARTICLE II


ELIGIBILITY FOR PARTICIPATION
7
 
 
 
ARTICLE III


FUNDING
8
 
 
 
ARTICLE IV


VESTING
9
 
 
 
ARTICLE V


COMPUTATION OF SUPPLEMENTAL BENEFIT
10
 
 
 
ARTICLE VI


PAYMENT OF SUPPLEMENTAL BENEFIT
11
 
 
 
6.1


Commencement of Supplemental Benefit Payments
11
6.2


Death Benefits
11
6.3


Plan Interest Nonassignable
11
6.4


Distribution to Minors or Incapacitated Persons
11
6.5


Termination of Service
12
6.6


Change in Control
12
6.7


Reduction of Supplemental Benefit in the Event of Payment From Trust Upon
Taxation of Interest in Trust
12


--------------------------------------------------------------------------------



6.8


Overpayments
12
 
 
 
ARTICLE VII


ADMINISTRATION OF THE PLAN
13
 
 
 
7.1


Administration
13
7.2


Claim Procedures
13
 
 
 
ARTICLE VIII


AMENDMENTS AND TERMINATION
15
 
 
 
ARTICLE IX


MISCELLANEOUS
16
 
 
 
9.1


Effect on Employment
16
9.2


Liability
16
9.3


Applicable Law
16
9.4


Effect of Agreement
16

    


--------------------------------------------------------------------------------


INTRODUCTION
By action dated July 30, 2004, the Board of Directors of Foundation Coal
Corporation established the Foundation Coal Supplemental Executive Retirement
Plan.
Accordingly, this document sets forth the provisions, which, together with the
Appendices hereto and the materials, if any, incorporated by reference herein or
in any of the Appendices, constitute the Plan, effective as of July 30, 2004.




--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS
The following capitalized words when used in the Plan shall have the following
meanings set forth herein. Words in the masculine gender include the feminine
gender, and vice versa. Wherever any words are used in the singular form, they
shall be construed as if they were also used in the plural form in all cases
where the plural form would so apply, and vice versa. Where the definitions
include rules regarding the definition, those rules shall apply. Wherever a
capitalized word is used herein but is not otherwise defined, it shall have the
same meaning as set forth in the Retirement Plan.
1.1
Accrued Benefit

Accrued Benefits means a Participant’s “Accrued Benefit” as that term is defined
in the Retirement Plan.
1.2
Beneficiary

Beneficiary means any person to whom a Supplemental Benefit is payable under the
Plan on account of a Participant’s death in accordance with the provisions of
Section 6.2.
1.3
Board of Directors

Board of Directors means the Board of Directors of Foundation Coal Corporation.
1.4
Change in Control

Change in Control means the happening of any of the following events:
(a)
The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange. Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either

(i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or

(ii)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);

provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust)


--------------------------------------------------------------------------------


sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition by any corporation pursuant to a transaction
described in Sections 1.4(c)(i), (ii), and (iii); or
(b)
Individuals who, as of the Effective Date, constituted the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
member of the Board of Directors subsequent to the Effective Date, whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board or of the shareholders who are Persons directly or indirectly owned by
Foundation Coal Corporation shall be considered as though such individual were a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial membership on the Board of Directors occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors or the
shareholders who are Persons directly or indirectly owned by Foundation Coal
Corporation; or

(c)
Approval by the shareholders of the Company of a reorganization, merger, or
consolidation (a “Business Combination”), in each case, unless, following such
Business Combination,

(i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 80% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be,

(ii)
no Person (excluding any employee benefit plan (or related trust) of the Company
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and


--------------------------------------------------------------------------------


(iii)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or at the time of the action
of the Board of Directors, in either case providing for such Business
Combination; or

(d)
Approval by the shareholders of the Company of

(i)
a complete liquidation or dissolution of the Company, other than a complete
liquidation or dissolution in connection with the transaction described in
Section 1.4(c) above; or

(ii)
the sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation with respect to which following such sale
or other disposition, (A) more than 80% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (B) less than 20%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation), except to the extent that such Person owned 20% or more of the
Outstanding Company Common Stock, or Outstanding Company Voting Securities prior
to the sale or disposition, and (C) at least a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement, or at the time of the action
of the Board of Directors, in either case providing for such sale or other
disposition of assets of the Company or were elected, appointed or nominated by
the Board of Directors.

Upon the occurrence of an event described in Section 1.4(a), (b), (c), or (d),
the Company shall be obligated, and without limitation the President of
Foundation Coal Corporation, or in the event of his death, disability,
retirement, incapacity, or inability to act, the General Counsel of Foundation
Coal Corporation, or in the event of his death,


--------------------------------------------------------------------------------


disability, retirement, incapacity, or inability to act, the Committee as it was
comprised immediately prior to the Change in Control, shall be duly authorized,
to give written notice to the Trustee of the occurrence of such event, to
determine within a reasonable time period the amount of payments due to
Participants under Section 6.6, to direct the Trustee regarding payment of such
benefits which payments shall be used to reduce the Company’s liability under
the Plan, and to take any and all necessary administrative action with regard to
the Plan.
1.5
Code

Code means the Internal Revenue Code of 1986, as amended from time to time.
1.6
Committee

Committee means the management committee established by the Board of Directors
or one or more individuals to whom the Board of Directors has delegated the
responsibility for administering and amending the Plan. The Committee’s
authority shall be subject to any restrictions imposed by the Board of
Directors. The Committee shall act in accordance with its own internal
procedures. If no management committee has been established by the Board of
Directors, then the term “Committee” means the Board of Directors.
1.7
Company

Company means one or more of the following, whichever apply to a particular
individual or in given circumstances: Foundation Coal Corporation and its
predecessors or successors and any of its wholly-owned subsidiaries that is a
participating company in the Retirement Plan; provided, however, that for
purposes of the definition of “Change in Control” in Section 1.4 of the Plan,
“Company” means solely Foundation Coal Corporation and its successors.
1.8
Compensation

Compensation means a Participant’s “Compensation” as that term is defined in the
Retirement Plan.
1.9
Effective Date

Effective Date means (except as otherwise set forth herein) for the Plan, as set
forth herein, July 30, 2004. The Effective Date of any subsequent amendment or
restatement of the Plan shall be the effective date specified in the amendment
or restatement, or in the resolution or minutes of action adopting the amendment
or restatement.






--------------------------------------------------------------------------------


1.10
Employee

Employee means an individual who is an “Employee” as that term is defined in the
Retirement Plan.
1.11
Normal Retirement Date

Normal Retirement Date means the date that is the later to occur of a
Participant’s attainment of age 65 or the fifth anniversary of the Participant's
commencement of participation in the Retirement Plan.
1.12
Participant

Participant means an Employee who has become a Participant in the Plan in
accordance with Article II.
1.13
Plan

Plan means the Foundation Coal Supplemental Executive Retirement Plan, as set
forth herein and as amended from time to time.
1.14
Plan Year

Plan Year means the 12-consecutive month period beginning January 1 and ending
December 31; except that the initial Plan Year shall begin on July 30, 2004 and
end on December 31, 2004.
1.15
Retirement Plan

Retirement Plan means the Retirement Plan for Salaried Employees of Foundation
Coal, as amended from time to time.
1.16
Supplemental Benefit

Supplemental Benefit means the supplemental retirement benefit as determined
under Article V.
1.17
Trust

Trust means the nonqualified grantor trust that may be established by the
Company to assist it, to the extent necessary, to satisfy its benefit payment
obligations under the Plan.
1.18
Trust Agreement

Trust Agreement means the agreement entered into between the Company and the
Trustee establishing the Trust, if any.


--------------------------------------------------------------------------------


1.19
Trustee

Trustee means the trustee or trustees of the Trust pursuant to the Trust
Agreement.




--------------------------------------------------------------------------------


ARTICLE II

ELIGIBILITY FOR PARTICIPATION
Each Employee of the Company shall automatically become a Participant in the
Plan effective as of the first day of the first pay period in which all of the
following conditions have been satisfied: (a) the Employee is a Participant in
the Retirement Plan and (b) the Employee’s Accrued Benefit under the Retirement
Plan has been limited by application of the requirements of Section 415 and/or
Section 401(a)(17) of the Code. In no event shall any employee of Riverton. Coal
Production, Inc. or any of its subsidiaries be eligible to participate in the
Plan.


--------------------------------------------------------------------------------


ARTICLE III
FUNDING
Nothing contained in the Plan and no action taken pursuant to the provisions of
the Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and a Participant, a Beneficiary, or
any other person. The title to and beneficial ownership of any assets, whether
cash or investments, which the Company may designate to pay the Supplemental
Benefits under the Plan, shall at all times remain with the Company and neither
a Participant nor a Beneficiary shall have any right or property interest
whatsoever in any such asset of the Company. The Company shall not be required
to fund its obligations under the Plan in any manner, whether by purchase of
insurance contracts, by contributions to a trust, by deposits in an escrow
account or otherwise. However, if the Company does establish such a trust,
purchase any such contract or deposit funds in any such account, then neither a
Participant nor a Beneficiary, shall have any right or interest in such
contracts, trusts, or accounts but may look solely to the Company’s unsecured
promise to pay in accordance with the provisions of the Plan. The Plan is
intended to constitute a plan which is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees for purposes of Sections 201(2),
301(a)(3), 401(a)(1) and 4021(b)(6) of the Employee Retirement Income Security
Act of 1974, as amended from time to time.


--------------------------------------------------------------------------------


ARTICLE IV
VESTING

A Participant shall become fully vested in his Supplemental Benefit at such time
as he becomes fully vested in his accrued benefit under the Retirement Plan as
determined by Section 5.5 or, if applicable, Section 5.8 or 7.4 of the
Retirement Plan.


--------------------------------------------------------------------------------


ARTICLE V

COMPUTATION OF SUPPLEMENTAL BENEFIT
A Participant’s Supplemental Benefit under the Plan shall be equal to:
(a)
the Participant’s vested Accrued Benefit payable under the Retirement Plan,
minus

(b)
the vested Accrued Benefit that would have been payable under the Retirement
Plan to the Participant (i) had the limitations of Section 415 and Section
401(a)(17) of the Code, as applicable, not been applied, and (ii) had any
compensation, included in the year of deferral, which is deferred under any
deferred compensation plan sponsored by the Company been included in the
Participant’s Compensation for purposes of the Retirement Plan, minus

(c)
the Participant’s supplemental benefit under the RAG American Coal Supplemental
Executive Retirement Plan, as set forth in Appendix A hereto.

Appendix B sets forth an example demonstrating how a Supplemental Benefit shall
be calculated.




--------------------------------------------------------------------------------


ARTICLE VI
PAYMENT OF SUPPLEMENTAL BENEFIT
6.1
Commencement of Supplemental. Benefit Payments

Payment of a Participant’s Supplemental Benefit under the Plan shall be made as
of the date on which the payment of the Participant’s Accrued Benefit on account
of early retirement or normal retirement under the. Retirement Plan commences. A
Participant’s Supplemental Benefit shall be paid in the form of an actuarially
equivalent lump sum cash payment. For purposes of the Plan, actuarial
equivalence shall be computed on the basis of the actuarial assumptions
specified in the Retirement Plan for such purpose. A Participant’s Supplemental
Benefit that is paid before a Participant’s Normal Retirement Date shall be
reduced in accordance with the provisions of the Retirement Plan governing
payment of benefits before the “Normal Retirement Age” thereunder.
6.2
Death Benefits

A death benefit shall be paid to the Beneficiary of a Participant who dies prior
to the payment of the Participant’s Supplemental Benefit under the Plan. The
death benefit shall be equal to the Supplemental Benefit accrued by the
Participant as of the date of the Participant’s death. The death benefit shall
be paid to the Beneficiary in an actuarial equivalent lump sum payment and at
the time any death benefit is paid to the Beneficiary under the Retirement Plan.
The Beneficiary under the Retirement Plan shall be the Beneficiary under the
Plan.
6.3
Plan Interest Nonassignable

Neither a Participant nor a Beneficiary shall have any right to commute, sell,
assign, transfer, or otherwise convey the right to receive any payments under
the Plan. Payments will not be subject to the claim of any creditor of a
Participant or a Beneficiary, nor can payments be taken in execution by
attachment or garnishment or by any other legal or equitable proceeding.
6.4
Distribution to Minors or Incapacitated Persons

If the Committee shall find that any person to whom any payment is to be made
under the Plan is unable to care for such person’s affairs because of illness or
accident, or is a minor, any payment due (unless a prior claim has been made by
a duly appointed guardian or other legal representative) may be paid to the
spouse, a child, a parent, or to any person deemed by the Committee to have
incurred expenses for care of the person otherwise entitled to payment, in such
manner and proportions as the Committee shall determine. Any such payment shall
be a complete discharge of the liabilities of the Company under the Plan.


--------------------------------------------------------------------------------


6.5
Termination of Service

Nothing in the Plan shall be construed to give a Participant the right to be
retained as an employee of the Company or to impair the right of the Company to
terminate a Participant’s services at any time with or without cause.
6.6
Change in Control

In the event of a Change in Control, each Participant shall be paid the
actuarial equivalent (determined using the actuarial assumptions specified in
the Retirement Plan) of the Participant’s Supplemental Benefit amount computed
under Article V of the Plan as though the Participant terminated employment with
the Company on the date the Change in Control is deemed to have occurred. Such
Supplemental Benefit shall be paid in the form of a lump sum cash payment as
soon as administratively feasible after the Change in Control is deemed to have
occurred, and if the payment date is before the date the Participant attains his
Normal Retirement Date, such Supplemental Benefit shall be reduced in accordance
with the provisions of the Retirement Plan governing the payment of benefits
before the “Normal Retirement Age” thereunder.
6.7
Reduction of Supplemental Benefit in the. Event of Payment From Trust Upon
Taxation of Interest in Trust

In the event any Participant or Beneficiary is determined to be subject to
Federal income tax on any amount held in the Trust or a predecessor supplemental
executive retirement plan or trust and said amount determined to be taxable is
distributed to such Participant or Beneficiary from the Trust or a predecessor
supplemental executive retirement plan or trust pursuant to the Trust Agreement
or a predecessor supplemental executive retirement plan or trust agreement, the
Supplemental Benefits payable under the Plan to such Participant or Beneficiary
shall be reduced by the amount so distributed from the Trust or predecessor
supplemental executive retirement plan or trust that is applied to reduce the
Company’s liability to pay Supplemental Benefits under the Plan.
6.8
Overpayments

If, for any reason, any benefit under the Plan is erroneously paid or exceeds
the amount payable to a Participant for the benefit of a Participant, the
Participant shall be responsible for refunding the overpayment to the Plan. The
refund shall be in the form of a lump-sum payment, a reduction of the amount of
future benefits otherwise payable under the Plan, automatic deductions from pay
or any other method as the Plan Administrator, in its sole discretion, may
require.




--------------------------------------------------------------------------------


ARTICLE VII
ADMINISTRATION OF THE PLAN


7.1    Administration
The Plan shall be administered by the Committee, which is specifically given the
discretionary authority and such powers as are necessary for the proper
administration of the Plan, including, but not limited to, the following:
(a)
to maintain any records necessary in connection with the operation of the Plan;

(b)
to calculate the amount of benefits due to Participants and Beneficiaries;

(c)
to have the authority and discretion to interpret the Plan and other documents,
to decide questions and disputes, to supply omissions, and to resolve
inconsistencies and ambiguities arising under the Plan and other documents,
which interpretations and decisions shall be final and binding on all
Participants and Beneficiaries;

(d)
to retain counsel, employ agents, and provide for such clerical, accounting,
actuarial, and consulting services as it deems necessary or desirable to assist
it in the administration of the Plan;

(e)
to retain the right, authority, and discretion to make benefit payments and
predetermination of benefit decisions upon appeal to the extent it has the
authority to make such appeal determinations under Section 7.2;

(f)
to establish rules and regulations for the administration of the Plan; and

(g)
to otherwise administer the Plan in accordance with its terms.

No determination of the Committee in one case shall create a bias or retroactive
adjustment in any other case. Expenses for the administration of the Plan shall
be paid by the Company and shall not affect any Participant’s or Beneficiary’s
right to or amount of benefits under the Plan.
7.2
Claim Procedures

(a)
A Participant or the Beneficiary or the duly authorized representative of either
(a “claimant”) may file a claim for a benefit under the Plan to which the
claimant believes that he is entitled. Such a claim must be in writing and
delivered to the Committee by certified mail. Within 90 days after receipt of a
claim, the Committee shall send to the claimant by certified mail, postage
prepaid, notice of


--------------------------------------------------------------------------------


the granting or denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim. In no event
may such an extension exceed 90 days from the end of the initial 90-day period.
If such extension is necessary, the claimant will be given a written notice to
this effect prior to the expiration of the initial 90-day period. The Committee
shall have full discretion to deny or grant a claim in whole or in part. If
notice of the denial of a claim is not furnished in accordance with this Section
7.2(a), the claim shall be deemed denied and the claimant shall be permitted to
exercise the claimant’s right to review pursuant to Section 7.2(c).
(b)
If a claim for benefits made pursuant to Section 7.2(a) is denied, the Committee
shall provide to the claimant written notice setting forth in a manner
calculated to be understood by the claimant:

(i)
the specific reason or reasons for the denial;

(ii)
the specific reference to pertinent Plan provisions upon which the denial is
based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and

(iv)
an explanation of the claim review procedure.

(c)
Within 60 days after receipt by the claimant of written notification pursuant to
Section 7.2(a) of the denial in whole or in part of a timely made claim pursuant
to Section 7.2(a), the claimant, upon written application to the. Committee in
person or by certified mail, postage prepaid, may request a review of such
denial, may review pertinent documents, and may submit issues and comments in
writing.

(d)
Upon receipt of the request for review, the Committee shall review the claim and
denial and shall communicate its decision to the claimant. The decision on
review shall be written in a manner calculated to be understood by the claimant
and shall include specific reasons for the decision and specific references to
the pertinent Plan provisions upon which the decision is based. The decision on
review shall be made not later than 60 days after the Committee’s receipt of a
request for review under this Section 7.2(c), unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered not later than 120 days after the Committee’s receipt of a request for
review under this Section 7.2(c). If such extension is necessary, the claimant
shall be given written notice of the extension prior to the expiration of the
initial 60-day period. If notice of the decision on the review is not furnished
in accordance with this Section 7.2(c), the claim shall be deemed denied.


--------------------------------------------------------------------------------


ARTICLE VIII

AMENDMENTS AND TERMINATION
The Company expects the Plan to be permanent, but as future conditions affecting
the Company cannot be foreseen, the Company hereby reserves the right to amend,
modify, suspend, or terminate the Plan by or pursuant to action of the Board of
Directors, or, to the extent such authority has been delegated to the Committee,
to the Committee. Any such amendment, modification, suspension, or termination
of the Plan shall be effective not earlier than the date on which the Company
shall have given notice of such action to affected Participants and
Beneficiaries. An amendment, modification, suspension, or termination of the
Plan may affect future Participants, but shall not reduce the Supplemental
Benefit under the Plan of any Participant or Beneficiary as determined
immediately prior to the effective date of such amendment, modification,
suspension, or termination.
 


--------------------------------------------------------------------------------


ARTICLE IX
MISCELLANEOUS

9.1
Effect on Employment

Nothing contained in the Plan shall be construed as a contract of employment
between the Company and any of its employees. Participation in the Plan shall
not alter or otherwise affect the responsibilities of any employee of the
Company to fully perform his duties in a satisfactory and workmanlike manner,
nor shall it affect the Company’s right to discipline, discharge, or take any
other action with respect to any employee.
9.2
Liability

(a)
The Board of Directors, the Committee, and the Company shall not be liable for
any action or determination made in good faith thereby with respect to the Plan
or the rights of any person under the Plan.

(b)
If the Committee is in doubt as to the right of any person to receive any
amount, the Company may retain such amount, which shall continue to accrue
interest, on the basis of the interest rate specified in the Retirement Plan,
until the rights thereto are determined, or the Company may pay such amount into
any court of appropriate jurisdiction, and such payment shall be a complete
discharge of the liability of the Plan, the Board of Directors and the Committee
therefor. Any payment made pursuant to this Section 9.2(b) shall be made as soon
as practicable under the circumstances.

9.3
Applicable Law

The Plan shall be construed in accordance with and governed by the laws of the
State of Maryland to the extent not superseded by federal law.




--------------------------------------------------------------------------------


9.4
Effect of Agreement

The Plan shall be binding upon and shall inure to the benefit of the Company,
its successors and assigns, and each Participant and Beneficiary and their
heirs, personal representatives, and legal representatives.
Executed this 30th day of November, 2004.


 
 
FOUNDATION COAL BENEFITS COMMITTEE
 
 
 
 
 
 
 
By:
/s/ Michael R. Peelish
 
 
Michael R. Peelish, Chairman
 
 
 
 
By:
/s/ Michael A. Ciuchta
 
 
Michael A. Ciuchta, Member
 
 
 
 
By:
/s/ Frank J. Wood
 
 
Frank J. Wood, Member











--------------------------------------------------------------------------------


  
APPENDIX A
SUPPLEMENTAL BENEFITS UNDER THE RAG AMERICAN COAL
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
For purposes of Subsection (c) of Article V of the Plan, set forth below are the
names of the employees of RAG American Coal Holding, Inc. who had accrued a
benefit under the RAG American Coal Supplemental Executive Retirement Plan, and
opposite each name, the amount of such supplemental benefit:
Name
Supplemental Accrued Benefit (annual)
 
 
Beck, Klaus-Dieter
$9,384.72
Bryja, James
$2,557.08
Calarco Jr, Vincent
$308.40
Conklin, Douglas
$141.60
Deal, Larry
$4,336.68
Demichiei, Donald
$23,248.92
Dranbant, Donald
$1,662.48
Elston, Richard
$199.08
Haley, Ronald
$84.96
Hamilton, Bradley
$1,633.56
Hart, William
$12,852.00
Hudson, Donald
$5,165.76
Kempf, Jerry
$2,710.44
Kost, Kurt
$3,077.88
Lien, Thomas
$29,141.88
Moros, Nicholas
$11,849.40
Olsen, James
$15,928.80
Palm, Arthur
$539.64
Pearson, Gary
$1,628.76
Peelish, Michael
$16,048.92
Reed, Walter
$699.48
Roberts, Jim
$37,385.04
Scott, Randall
$18,242.88
Sieber, Keith
$8,598.96
Tellman, John
$11,137.80
Vajda, George
$26,608.68
Walker, Greg
$28,647.72
Warren, Stephen
$3,083.88
Williamson, Kemal
$4,593.12
Wood, Frank
$34,748.76
Zabrosky, Charles
$4,127.04

        


--------------------------------------------------------------------------------


APPENDIX B
EXAMPLE - BENEFIT CALCULATION
The following illustrates how a Supplemental Benefit will be calculated under
Article V of the Plan:
Assumed facts: Assume a participant elects to retire in 2005, when he is 55
years old. Further assume that, at the time of his retirement, he has 20 years
of service. Assume the participant’s compensation results in the following:
    
 
With Cap*
 
Without Cap*
 
 
 
 
 
 
Final Average Earnings
$
180,000


 
$
213,690


 
 
 
 
 
 
Career Pay
$
205,000


 
$
300,000


 
 
 
 
 
 
Annual Benefit
$
57,755


 
$
70,825



*The “cap” is the dollar limitation established under the Internal Revenue Code
that is applicable to benefits payable from the Salaried Retirement Plan.
Finally, assume the participant was entitled to receive a supplemental benefit
from the RAG American Coal Supplemental Executive Retirement Plan, which benefit
was calculated on. August 1, 2004 and expressed as a single life annuity =
$9,600 / year
Steps related to calculation of the Supplemental Benefit:
1.
Calculate the participant's total retirement benefit

Assume the participant’s total retirement benefit, which is calculated without
regard to any of the limitations applicable to benefits payable under the
Salaried Retirement Plan, payable at age 65, and expressed as a single life
annuity = $70,825 / year
2.
Calculate the portion of the participant’s retirement benefit that is payable
under the Salaried Retirement Plan

Assume the participant’s retirement benefit, which is payable under the Salaried
Retirement Plan at age 65, and expressed as a single life annuity = $57,755 /
year
3.    Calculate the amount of the total retirement benefit that is payable under
the Plan


--------------------------------------------------------------------------------


a.
Supplemental Benefit, payable at age 65, expressed as a single life annuity =
$70,825 - $57,755 = $13,070 / year

b.
Subtract out the supplemental benefit that was paid under the RAG American Coal
Supplemental Executive Retirement Plan on August 1, 2004 = $9,600 / year

c.
Supplemental Benefit, payable at age 65, expressed as a single life annuity =
$13,070 - $9,600 = $3,470 / year

4.
Adjust the amount of the Supplemental Benefit, payable at age 65, to reflect
earlier payout at age 55

Assumption: Early Retirement Factor 65%
Supplemental Benefit, payable at age 55 = ($3,470 x 65%) = $2,255.50 / year
Salaried Retirement Plan benefit, payable at age 55 = ($57,755 x 65%) =
$37,540.75 / year
5.
Because the Supplement Benefit is only paid in a single lump sum, convert the
benefit payable from the Supplemental Benefit from a single life annuity to a
single lump sum amount

Assumption: 6.25% interest rate
Supplemental Benefit expressed as a single lump sum payment amount = $28,939.38
The vested accrued benefit payable under the Salaried Retirement Plan is
normally payable in the form of a qualified joint and survivor annuity for
married participants and in the form of a single life annuity for unmarried
participants. However, a participant may elect, with written spousal consent (if
married), to elect to receive the vested accrued benefit in one of the optional
forms of benefit payment permitted under the Salaried Retirement Plan. In
summary, these optional forms include (i) an Actuarially Equivalent monthly
benefit payable for the life of the Participant with a survivor annuity payable
after the death of the Participant for the life of the Participant's Surviving
Spouse equal to one hundred percent (100%), seventy—five percent (75%) or fifty
percent (50%) of the annuity payable during the joint lives of the Participant
and the Participant’s Surviving Spouse and (ii) an Actuarially Equivalent lump
sum payment. Please refer to the most recent version of the. Summary Plan
Description of the Salaried Retirement Plan for a brief description of the
optional forms of payment currently available.
